Citation Nr: 1133281	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  07-10 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a bilateral foot disorder, claimed as bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D.M.


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1987 to December 1990.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a bilateral foot disorder.  Based upon its review of the Veteran's claims file, the Board finds that, unfortunately, another remand is required in this case.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Veteran claims that the onset of her bilateral foot disorder was during her military training in Ft. Gordon, Georgia.  At her April 2010 hearing before the Board, the Veteran testified that she experienced foot pain and swelling after eight hours of extensive physical training.  She stated that she was seen in sick call next day and was placed on physical profile for a month at which time crutches were provided.  The Veteran's service treatment records document complaints of foot pain in service.  Specifically, a June 1987 service treatment report noted the Veteran's complaint of left foot pain and swelling and the diagnosis was "deltoid ligament sprain vs. local tendonitis."  Additionally, on her December 1990 separation examination, the Veteran reported foot trouble on the report of medical history.

Pursuant to the Board's July 2010 remand, the Veteran was afforded a VA examination in August 2010.  However, the Board finds the VA examination not adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate).  The VA examiner rendered diagnoses of mild bunion on the right foot and normal left foot and found that the Veteran's feet were plantigrade without any evidence of pes planus.  Then, the examiner opined that the Veteran's currently diagnosed bilateral foot disorder preexisted her active duty service, and there was no aggravation beyond it natural course.  However, the August 2010 VA examiner provided no explanation of the basis for such opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

Furthermore, the medical evidence of record indicates that diagnoses of bilateral plantar fasciitis were made during the time period on appeal.  To that effect, an April 2011 VA 2006 podiatry consultation note listed a diagnosis of bilateral plantar fasciitis, as well as congenital collapsing pes valgoplanus foot type.  A November 2005 VA treatment report also stated that the Veteran had been treated for plantar fasciitis with shoe inserts and nonsteroid antiinflammatory drugs in the past and noted a diagnosis of mild plantar fasciitis.  Although plantar fasciitis was not diagnosed at the time of the August 2010 VA examination, the Board finds that the diagnosis of plantar fasciitis has been established with respect to the Veteran's bilateral foot disorder and encompasses the claim currently on appeal.  However, the VA examiner fails to provide an opinion as to the etiology of the Veteran's currently diagnosed bilateral plantar fasciitis.  The Board therefore finds that a remand is required to obtain an opinion as to whether the Veteran's current bilateral plantar fasciitis is related to her military service, to include her complaints of foot pain in service.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination); see also McLendon, 20 Vet. App. at 83.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must afford the Veteran a VA examination to determine the etiology of the currently diagnosed bilateral foot disorder.  The claims file and a copy of this remand must be provided to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

Following a review of the medical records in the claims file, as well as the Veteran's lay statements, the examiner must state whether any currently diagnosed right or left foot disorder pre-existed military service.  

If a disorder is found to have pre-existed military service, the examiner must state the evidence upon which this opinion was made.  The examiner must then state whether it was permanently aggravated beyond its natural progression by military service.  If any foot disorder currently diagnosed is found not to have pre-existed military service, the examiner must state whether any current bilateral foot disorder, to include plantar fasciitis, is related to the Veteran's military service.  Specifically, the examiner must indicate whether the Veteran's currently diagnosed bilateral foot disorder represents subsequent manifestations of foot condition that was initially diagnosed as "deltoid ligament sprain vs. local tendonitis" while in service in June 1987, or otherwise related to such diagnosis.

A complete rationale for all opinions expressed, to include citation to specific documents in the claims file and supporting clinical finding, must be included in the examination report.  If the above requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report prepared must be typed.

2.  The RO must notify the Veteran that it is her responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

4.  After completing the above actions, the RO must readjudicate the Veteran's claim, taking into consideration any and all evidence that has been added to the record since its last adjudicative action.  If the benefit on appeal remains denied, the Veteran and her representative must be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


